Citation Nr: 1001407	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  05-06 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of a dislocated coccyx.

2.  Entitlement to service connection for a lumbosacral 
strain to include as secondary to service-connected residuals 
of a dislocated coccyx.

3.  Entitlement to service connection for alcohol dependence.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Air Force from 
December 1969 to September 1973 and in the Navy from July 
1983 to July 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Winston-Salem, North Carolina regional office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for residuals of a back injury and 
alcoholism.  

The Veteran also appeals from an August 2004 rating decision 
from the Winston-Salem RO, which granted entitlement to 
service connection for residuals of a dislocated coccyx and 
assigned an initial noncompensable disability.

Jurisdiction over the Veteran's claims was subsequently 
transferred to the Columbia, South Carolina RO.

The Veteran's representative argued in an October 2009 brief 
to the Board that the issue of a higher initial disability 
rating for posttraumatic stress disorder (PTSD) and total 
rating for compensation based on individual unemployability 
(TDIU) was also on appeal.  A July 2008 rating decision 
granted service connection for PTSD assigned an initial 
disability rating of 70 percent, and denied entitlement to 
TDIU; a notice of disagreement was not received within one 
year of this decision.  In addition, these issues were not 
certified to the Board.  Hence, the Board does not have 
jurisdiction over these issue (except to the extent that TDIU 
is a part of the evaluation of the coccyx disability).  
38 U.S.C.A. § 7105 (West 2002).  The issue of entitlement to 
an increased rating for PTSD is referred to the agency of 
original jurisdiction for adjudication.

The issue of entitlement to service connection for a 
lumbosacral strain is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.



FINDING OF FACT

The Veteran withdrew his claim for a compensable disability 
rating for residuals of a dislocated coccyx and his service 
connection claim for alcohol dependence in a September 2008 
letter.


CONCLUSION OF LAW

The criteria for withdrawal of appeals for a compensable 
disability rating for residuals of a dislocated coccyx and 
service connection for alcohol dependence have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran indicated in a September 2008 letter that he 
wished to withdraw his claims of entitlement to a compensable 
disability rating for residuals of a dislocated coccyx and 
his service connection for alcohol dependence.  Under 38 
U.S.C.A. § 7105, the Board may dismiss any appeal that fails 
to allege specific error of fact or law in the determination 
being appealed.  An appeal may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. § 
20.204.  Withdrawal may be made by the veteran or by his 
authorized representative.  Id.  

The Veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  As such, the Board does not have jurisdiction 
to review his claims of entitlement to a compensable 
disability rating for residuals of a dislocated coccyx and 
his service connection claim for alcohol dependence and these 
claims are dismissed.


ORDER

The claim of entitlement to a compensable disability rating 
for residuals of a dislocated coccyx is dismissed.

The claim of entitlement to service connection for alcohol 
dependence is dismissed.


REMAND

The Veteran requested a video conference hearing in an April 
2009 letter.  To date no such hearing has been scheduled or 
conducted.  He has a right to this hearing.  A remand is 
required for a videoconference hearing to be scheduled.  See 
38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) 
(2009).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
video conference hearing before a Veterans 
Law Judge of the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


